 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROBERT P. GONZALES,                        Case No. 1:19-cv-00130-LJO-SKO

10                        Plaintiff,             ORDER TO SHOW CAUSE WHY THE ACTION
                                                 SHOULD NOT BE DISMISSED FOR
11                                               PLAINTIFF’S FAILURE TO OBEY COURT
              v.                                 ORDER, FAILURE TO STATE A CLAIM, AND
12                                               FAILURE TO PROSECUTE
      ROBERT C. LAMANUZZI, et al.,
13                                               (Doc. 2)
                          Defendants.
14                                               TWENTY-ONE (21) DAY DEADLINE

15

16

17          Plaintiff Robert P. Gonzalez, a state prisoner, filed this action on the form for claims brought
18   under 28 U.S.C. § 1983. (Doc. 1.) Plaintiff contends he was provided ineffective assistance of
19   counsel, was denied his right to a speedy trial, and was denied the equal protection of law by
20   Defendants Robert C. Lamanuzzi, Charles M. Barrett, and the Fresno County District Attorney’s
21   Office. (Id.) Plaintiff has neither paid the applicable filing fee, nor filed an application to proceed
22   in forma pauperis.
23          On February 14, 2019, the Court issued an order noting that it was difficult to discern
24   whether Plaintiff intended to file a habeas petition or a civil rights action under 42 U.S.C. § 1983,
25   and provided the form complaints for both types of actions. (Doc. 2.) The Court granted Plaintiff
26   leave to file an amended complaint on the form that corresponds with the action he intended to
27   pursue within twenty-one (21) days. (See id.) The Court advised Plaintiff that if he chose to file
28   an amended complaint, he must either pay the filing fee or file an application to proceed in forma


                                                       1
 1   pauperis. (See id.) More than thirty days have passed, and Plaintiff has failed to file an amended

 2   complaint or otherwise respond to the Court’s order.

 3          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

 4   a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 5   of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District

 6   courts have inherent power to control their dockets,” and in exercising that power, a court may

 7   impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 8   782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s

 9   failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

10   See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

11   with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128,

12   130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779

13   F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

14          Further, when served at Plaintiff’s address of record, the February 14, 2019 order was

15   returned as undeliverable on February 22, 2019. Local Rule 183(b) provides that:

16          A party appearing in propria persona shall keep the Court and opposing parties
            advised as to his or her current address. If mail directed to a plaintiff in propria
17
            persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff
18          fails to notify the Court and opposing parties within sixty-three (63) days thereafter
            of a current address, the Court may dismiss the action without prejudice for failure
19          to prosecute.
20   L.R. 183(b). Although more than sixty-three days have passed since the order was returned as
21   undeliverable, Plaintiff has not contacted the Court to request an extension, or to otherwise explain
22   his lack of compliance with the order.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       2
 1            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

 2   date of service of this order why the action should not be dismissed for Plaintiff’s failure to state a

 3   claim, to prosecute, and to comply with the Court’s order. Alternatively, within this same time

 4   period, Plaintiff may file a first amended complaint accompanied by the applicable filing for or in

 5   forma pauperis application, or a notice of voluntary dismissal.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     May 3, 2019                                        /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
